                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

    TAREQ A. KHEDIR AL-TIAE, M.D.;

                             Plaintiff,                                                 4:18CV3140

          vs.
                                                                                       AMENDED
    THE PHYSICIAN NETWORK, (TPN); and                                     CASE PROGRESSION ORDER
    CATHOLIC HEALTH INITIATIVES,
    (CHI);

                             Defendants.

        This matter comes before the Court on the parties’ Joint Motion to Amend Final
Progression Order (Filing No. 57). After review of the parties’ motion, the Court finds good cause
to grant the requested extensions. Accordingly,

         IT IS ORDERED that the case progression order is as follows:

                1)   The pretrial conference and trial are cancelled and will be rescheduled at a later
                     date.

                2)   The deadline for the Defendant to identify expert witnesses and complete expert
                     disclosures1 for all experts expected to testify at trial, (both retained experts, (Fed.
                     R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R. Civ. P. 26(a)(2)(C)),
                     remains February 14, 2020.

                3)   The deposition deadline is June 30, 2020.

                4)   The deadline for completing written discovery under Rules 33, 34, and 36 of the
                     Federal Rules of Civil Procedure is June 30, 2020. Motions to compel discovery
                     under Rules 33, 34, and 36 must be filed by July 14, 2020.

                     Note: A motion to compel, to quash, or for a disputed protective order shall not
                     be filed without first contacting the chambers of the undersigned magistrate judge
                     on or before the motion to compel deadline to set a conference to discuss the
                     parties’ dispute, and after being granted leave to do so by the Court.




1
  While treating medical and mental health care providers are generally not considered “specially retained experts,”
not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated
within their treatment documentation. As to each such expert, any opinions which are not stated within that expert’s
treatment records and reports must be separately and timely disclosed.
   5)    The telephone conference scheduled for April 3, 2020, is cancelled. A status
         conference to discuss dispositive motions, settlement status, and to schedule the
         pretrial conference and trial dates will be held with the undersigned magistrate
         judge on July 10, 2020, at 9:00 a.m.

   6)    The deadline for filing motions to dismiss and motions for summary judgment is
         July 30, 2020.

   7)    The deadline for filing motions to exclude testimony on Daubert and related
         grounds is July 30, 2020.

   8)    The parties shall comply with all other stipulations and agreements recited in their
         Rule 26(f) planning report that are not inconsistent with this order.

   9)    All requests for changes of deadlines or settings established herein shall be
         directed to the undersigned magistrate judge. Such requests will not be considered
         absent a showing of due diligence in the timely progression of this case and the
         recent development of circumstances, unanticipated prior to the filing of the
         motion, which require that additional time be allowed.


Dated this 27th day of January, 2020.
                                              BY THE COURT:

                                              s/Michael D. Nelson
                                              United States Magistrate Judge
